Citation Nr: 1041669	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES
 
1.	Entitlement to an initial evaluation higher than 70 percent for 
a mood disorder due to traumatic brain injury, with major 
depressive-like episode, from June 29, 2005 to May 21, 2007. 

2.	Entitlement to an effective date earlier than June 29, 2005 for 
the grant of service connection for a mood disorder due to 
traumatic brain injury, with major depressive-like episode.

3.	Entitlement to an effective date earlier than June 29, 2005 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 
1964.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which granted service connection for a mood disorder due to 
traumatic brain injury, and assigned a 70 percent disability 
rating effective from June 29, 2005. The Veteran appealed for 
both a higher initial disability rating and an earlier effective 
date for service connection. Also granted pursuant to the May 
2006 rating decision was a TDIU, effective June 29, 2005.  The   
Veteran appealed the assigned effective date. 

At the outset, clarification is warranted as to the status of the 
Veteran's claim for increased rating for a mood disorder due to 
traumatic brain injury. By a       February 2009 rating decision, 
the RO increased from 70 to 100 percent the assigned evaluation, 
effective May 22, 2007. From all apparent indication, the RO 
deemed the issue of an increased rating resolved. The issue was 
no longer mentioned in a February 2009 Supplemental Statement of 
the Case (SSOC). However, the Board draws attention to the fact 
that despite the increase in current compensation to 100 percent, 
for the period from June 29, 2005 to May 21, 2007       a 70 
percent rating for a mood disorder remains in effect. The claim 
for increased rating for this earlier time period has not been 
resolved. Specifically, under VA law, a claimant is presumed to 
be seeking the highest possible rating for a disability unless he 
or she expressly indicates otherwise. See A.B. v. Brown, 6 Vet. 
App. 35, 39 (1993). Here, the Veteran has not expressly indicated 
his satisfaction with the   70 percent rating awarded from June 
29, 2005 to May 21, 2007, which is obviously less than the 
maximum 100 rating. Therefore, contrary to what the RO has 
indicated, the matter of an increased rating June 29, 2005 to May 
21, 2007 remains on appeal, and is being adjudicated pursuant to 
the instant decision. 


FINDINGS OF FACT

1.	For the time period from June 29, 2005 to May 21, 2007, the 
Veteran's service-connected mood disorder involved occupational 
and social impairment with deficiencies in most areas, but not 
total occupational and social impairment.

2.	Assuming that there is found to have been an unadjudicated 
pending claim for service connection for a psychiatric disorder 
before June 29, 2005, there still was no substantive medical 
evidence of record prior to then competently linking a mood 
disorder with a traumatic brain injury sustained during military 
service.  

3.	There is no conclusive medical evidence establishing that prior 
to June 29, 2005 the Veteran was rendered unemployable due to one 
or more of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial evaluation higher than 
70 percent for a mood disorder due to traumatic brain injury, 
with major depressive-like episode, from June 29, 2005 to May 21, 
2007. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9434 (2010).

2.	The criteria are not met for an earlier effective date than 
June 29, 2005 for          the grant of service connection for a 
mood disorder due to traumatic brain injury, with major 
depressive-like episode. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.400 (2010).

3.	The criteria are not met for an earlier effective date than 
June 29, 2005 for          the grant of a TDIU. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.400, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claims on appeal for higher initial evaluation 
and earlier effective date for a service-connected mood disorder, 
and earlier effective date for a TDIU, the requirement of VCAA 
notice does not apply. Where a claim for service connection has 
been substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement (NOD) with the 
RO's decision as to the assigned disability rating does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to either of these "downstream 
elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 
See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This 
is the case here, in that the claim for service connection for a 
mood disorder due to traumatic brain injury has been 
substantiated, and no further notice addressing the downstream 
disability rating or effective date requirements are necessary. 
Similarly, as the Veteran is appealing the assigned effective 
date for the initial award of a TDIU, this also obviates the VCAA 
notice requirement. In any event, the RO has provided several 
Supplemental Statements of the Case (SSOCs) that directly 
addressed the evidentiary requirements to substantiate the claims 
on appeal. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran in this case, through obtaining VA outpatient 
treatment records. The Veteran has undergone a VA Compensation 
and Pension examination. See 38 C.F.R. §4.1           (for 
purpose of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis on 
the limitation of activity imposed by the disabling condition). 
As to the claims for an earlier effective date for benefits, the 
inquiry is generally limited to what the existing evidence of 
record reflects, and no new development actions have been 
required on these matters.            In support of his claims, 
the Veteran has provided several personal statements.     He has 
not requested a hearing at any point. There is no indication of 
any further available evidence or information which has not 
already been obtained. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations. That is to say,        
"the record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369        
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 




Background and Analysis

Higher Initial Evaluation for PTSD from June 29, 2005 to May 21, 
2007

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially assigned 
for the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson, 12 Vet. App. at 
125-26, the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings. 
The VA rating schedule provides that psychiatric disorders other 
than eating disorders, including PTSD, are to be evaluated 
according to a General Rating Formula for Mental Disorders. 38 
C.F.R. § 4.130. 
 
Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.
 
A 70 percent rating may be assigned where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but are 
examples providing guidance as to the type and degree of severity 
of these symptoms. Consideration also must be given to factors 
outside the rating criteria in determining the level of 
occupational and social impairment. Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002). 

The Veteran's mood disorder has been evaluated at 70 percent 
disabling under provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9434, for major depressive disorder. There is also a distinct 
diagnostic code for evaluating an organic mental disorder, found 
at 38 C.F.R. § 4.130, Diagnostic Code 9327. However, the 
utilization of one diagnostic code for another is immaterial 
here, as the same  general rating formula for mental disorders 
would necessarily be applied. 

There are VA outpatient treatment records during the evaluative 
time period under consideration, but which do no set forth any 
record of psychiatric treatment or observed symptomatology. 

The source of medical information on the Veteran's mental health 
status is the report of an April 2006 VA Compensation and Pension 
examination for mental disorders. The VA examiner initially 
indicated review of the documented medical history of record. 
This included a May 1963 motor vehicle accident during service 
that resulted in multiple facial fractures, including a fracture 
of the jaw, as well as a period of unconsciousness. The Veteran's 
reported current state consisted of           self-reported 
depression and irritability. He dated the onset of his problems 
as being since the time of the serious motor vehicle accident in 
service. Reported symptoms from that time included memory and 
concentration problems, attention problems, irritability and 
aggressive outbursts, anxiety, depression, mood swings, panic 
attacks, disorientation, poor sleep and compulsive checking 
behaviors.                    Also reported were symptoms of 
memory, concentration and attention problems including short term 
memory deficits for names, dates and what time it was. When 
driving, he would forget where he was going and have to turn 
around and ask his spouse what he was supposed to be doing, even 
for short errands. He had trouble understanding what people said 
to him from time to time (a fact that was also observed during 
the course of the examination). The Veteran also reported 
irritable and aggressive outbursts such that he was angered by 
very little provocation. There was a halting speech pattern. The 
reported symptoms of anxiety included worry, restlessness, 
fatigue and sleep deficits, with nightly difficulty with 
initiating sleep and maintaining sleep. 

Meanwhile, reported symptoms of depression included psychomotor 
retardation, decreased interest in formerly pleasurable 
activities, weight gain and appetite increase, and 
indecisiveness. The Veteran also reported a great deal of amnesia 
for events that happened in his life prior to his accident in 
1963. He further reported a history of mood swings including 
daily episodes of irritability, and a history of panic attacks 
since the in-service accident, which were associated most often 
with his migraines. He reported a great deal of isolation in that 
he would stay at home and avoid others, and had no contact with 
extended family members in part due to his tendency to isolate, 
and also in part due to his irritable outbursts. He also tended 
to isolate because he was fearful that if he left home he would 
become disoriented and lost, as he had done in the past. Other 
mood symptoms included a sense of hopelessness and uselessness 
about himself, and difficulty trusting others. 

On a mental status examination, the Veteran was dressed 
appropriately to the weather and well-groomed. Mannerisms 
included forgetting what he was talking about in mid-sentence and 
frequently requesting the examiner to repeat questions. His 
speech, fluency and articulation were marked by a somewhat 
halting speech. Speech, tone and rate were both low and slow. His 
social appropriateness was fairly guarded at the outset of the 
examination, though he became more affable towards to end of the 
evaluation. An evidenced negative mood was consistent with his 
overall presentation. His affect appeared constricted and 
depressed. He was oriented to person, place, time and situation. 
The Veteran did report chronic passive suicidal ideation without 
plans or intent, as he had a belief system that prevented him 
from thinking about suicide or possibly acting on these thoughts. 
He did present with depressed mood, as manifested by multiple 
negative self statements throughout the examination, as well as 
his reported symptom history. He described interference of 
daytime activities from sleep impairment. He did not manifest 
paranoid ideation, or believe that others would plot against him. 
He did not describe current ritualistic behaviors. He did mention 
impulse control difficulties including his irritable outbursts, 
and reported that he would self-isolate in order to avoid these. 
Thought processes were not always goal directed or logical 
throughout the examination.         At times the Veteran engaged 
in some irrelevant speech, which could have been his response to 
not understanding the questions posed by the examiner. There were 
no signs of psychosis during the examination. He did report that 
he could "hear things all the time that others could not hear." 
He also reported that because he had a combination of double 
vision and arc-like appearances as a manifestation of his 
migraines that he did tend to see things others could not see, 
though this was not considered hallucinatory. 

The Veteran's judgment for hypothetical situations was intact. 
His insight into his current life situation was apparent. He 
evidence faulty abstract thinking skills, in that he tended to 
interpret metaphorical sayings very concretely, which was 
consistent with his history of brain injury. The Veteran's remote 
memory was grossly impaired by amnesia related to his brain 
injury with loss of consciousness. His immediate recollection of 
three novel items was impaired in that it took him two trials to 
recall these items, though he did not recall the items completely 
even on the second trial. Short term recollection of these same 
three items was similarly impaired, though somewhat better 
overall. The Veteran meanwhile achieved a testing score on the 
Beck Depression Inventory well within the severe range of 
symptoms of depression. Findings that interfered with employment 
and social functioning included impaired cognitive functioning 
for long and short term memory, expressive and receptive language 
deficits, difficulty concentrating and attending to tasks and 
indecisiveness. Also, he showed symptoms of depressed mood 
consisting of sad affect, loss of pleasure in almost all formerly 
pleasurable activities, not trusting others and increasingly 
isolating himself, irritable outbursts, sense of guilt, passive 
suicidal ideations, crying spells, low energy and insomnia. 

Based on these findings, the examiner indicated it appeared the 
Veteran had a diagnosis of mood disorder due to brain injury, 
with major depressive-like episodes. His current social and 
economic situation was consistent with the course of this 
diagnosis as expressed in the Veteran's psychiatric history and 
current mental status examination. The VA examiner found severe 
impairment from an occupational viewpoint and severe impairment 
from a social functioning viewpoint. The examiner did recommend 
to the Veteran that he pursue neuropsychological testing to 
determine his precise level of cognitive functioning. 

The diagnosis given was of a mood disorder, due to traumatic 
brain injury, with major depressive-like episode. A Global 
Assessment of Functioning (GAF) score was assigned of 40, with 
the estimated highest level within the previous year of 45. 
Symptoms, signs and effects attributable to this diagnosis 
included a depressed mood, sad affect, anhedonia, isolation, 
irritability, excessive guilt, thoughts of death including 
passive suicidal ideation, lack of energy, and insomnia. Symptoms 
onset was deemed to have occurred at the time of a brain injury. 
Also, symptoms of cognitive impairment including expressive and 
receptive language difficulties and short and long term memory 
deficits were deemed to have occurred at the same time. Further 
noted was that a traumatic brain injury was known to cause 
personality changes associated with this type of mood disorder. 

The examiner further summarized that findings which interfered 
with employment and social functioning included severe irritable 
outbursts that affected all relationships in his life, a tendency 
to isolate and to mistrust all others, insomnia, and 
concentration and memory deficits. According to the examiner, the 
Veteran's contention that he was unemployed due to the effects of 
this mental disorder was supported by the diagnosis and findings 
of the VA examiner's report. As to the assigned GAF score, the 
examiner further commented that the Veteran's mood disorder due 
to brain injury was considered to have accounted for the majority 
of the Veteran's social and occupational dysfunction (as reported 
in the assigned   GAF score). 

Having comprehensively reviewed the VA medical examination 
findings in light of the pertinent rating criteria, the Board has 
determined that for the time period from June 29, 2005 to May 21, 
2007 a 70 percent disability rating remains the proper evaluation 
for a mood disorder due to traumatic brain injury. While there is 
symptomatology of the severity that would correspond to a 70 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9343, the 
record still does not establish total social and occupational 
impairment that would be demonstrative of a 100 percent rating. 
Of paramount importance in reaching this conclusion is the 
notable absence of the particular signs and symptoms which the 
rating criteria associates with a         100 percent evaluation. 
In this regard, the Veteran does not manifest gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting himself or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; or 
memory loss for names of close relatives, own occupation or own 
name. See 38 C.F.R. § 4.130. The Board is aware that some of 
these symptoms to a lesser degree have manifested, but finds that 
their severity does not rise to that contemplating a 100 percent 
disability rating. For instance, the Veteran has at times a 
halting pattern to his speech, and some limitation in 
concentration and attention, but remains fully capable of 
effective speech and has generally normal and rational thought 
content. There is no indication therefore of gross impairment in 
thought processes or communication, as set forth under the rating 
schedule. 

Similarly, the Veteran has described periods of irritability, 
that have caused him           to avoid participation in social 
interactions. He also describes intermittent passive suicidal 
ideation, which he has never and would never come close to acting 
upon. These findings do not evidence a persistent and imminent 
danger of harming oneself or others. Perhaps the most well 
described of the components of the Veteran's symptomatology on VA 
examination was that of memory loss, which the examiner found was 
an incidental to service-connected disability as to both remote 
and recent events. Here again however, the Veteran did not 
display the type of memory loss that would suggest total social 
and vocational impairment, such as that for one's own name or the 
name of close relatives. By all apparent indication, there is a 
strong framework of residual functional capacity which the 
Veteran, at least in his personal life has consistently 
maintained. Moreover, apart from assessing whether the Veteran 
has symptoms included under the definition of a 100 percent 
disability rating, he does not have any other general signs or 
indication of total social and occupational impairment. To the 
contrary, the Veteran was well-groomed and well-oriented during 
the VA examination, described having a relationship with some 
family members and the capacity for driving a car, and 
significantly also had no objective or described signs of a 
psychosis. 
The Board has taken into consideration the general severity of 
the findings obtained pursuant to VA examination, which as stated 
are duly noted but do not fall within the ambit of what warrants 
the highest 100 percent evaluation. It is also observed that the 
record as a whole does not show any ongoing outpatient treatment 
for a mental health disorder, with VA or private treatment 
providers, either during the relevant time period under review, 
or for several years preceding it. There is not             a 
course of treatment here to corroborate a longstanding and 
debilitating mental disorder of the type that would correspond to 
compensation at the 100 percent level. That does not diminish the 
probative value of the April 2006 VA examination, but only 
emphasize that examination findings are to be taken in 
appropriate context     in light of the overall record. 

Also considered at present is the assigned GAF score on VA 
examination of 40. The GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV). A GAF 
score of 31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant), or an major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work). While the level of impairment reflected by the 
GAF score would initially appear quite severe, there is 
nonetheless greater emphasis for rating purposes that must be 
placed upon the individual symptoms found attributable to the 
service-connected psychiatric disability, as these are 
considerably more detailed and reflect more accurately           
the Veteran's true indication of functional impairment. See 38 
C.F.R. § 4.126(a) ("The rating agency shall assign an evaluation 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.").

For these reasons, the Board is denying the claim for a rating in 
excess of                  70 percent for a mood disorder during 
the time period under consideration, from June 29, 2005 to May 
21, 2007. This determination takes into full account the 
potential availability of any "staged rating" based upon 
incremental increases          in severity of service-connected 
disability during the pendency of the claim under review. The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Earlier Effective Date for Service Connection for a Mood Disorder

Generally, the VA guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 and 38 C.F.R.               § 3.400. 
Except as otherwise provided, the effective date of an evaluation 
and an award of compensation benefits that is based on an 
original claim, claim reopened after a final disallowance, or 
claim for increase will be the date the claim was received or the 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400. 
 
The specific provision for the assignment of an effective date 
for an award of compensation benefits following the grant of an 
original claim for service connection, is that the effective date 
will be the day following separation from active service or date 
entitlement arose if the claim is received within one year after 
separation from service, and otherwise, the date of receipt of 
claim, or date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication indicating intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought. 38 C.F.R. § 3.155(a); Criswell 
v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 
F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain 
language of the regulations require a claimant to have an intent 
to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 
1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim 
for benefits must be in writing).

The current assigned effective date for the award of service 
connection for a mood disorder due to traumatic brain injury, 
with major depressive disorder, is that of June 29, 2005. The 
basis for assignment of this commencement of benefits is the 
receipt date of the Veteran's June 2005 informal claim for 
service connection for a psychiatric disorder. In this written 
communication, the Veteran expressed intent to apply for service 
connection for a "mental problem" involving "deep depression 
and tension." Indeed, objectively reviewing the claims file, it 
was not until an April 2006 VA Compensation and Pension 
examination that there was medical evidence formally diagnosing a 
mood disorder, and causally linking that disorder with            
the Veteran's traumatic injury in service. So there was no 
evidentiary basis to establish service connection until the date 
of the VA examination (as of April 4, 2006). Under strict 
application of the law governing effective dates, the award of 
service connection should have began April 4, 2006 as the date 
entitlement to that benefit arose. See 38 C.F.R. § 
3.400(b)(2)(i). Still, the RO assigned June 29, 2005 as the 
effective date of service connection using the date of claim as 
operative, granting a greater benefit than expressly authorized 
by regulation. So the determinative question before the Board 
now, is whether there is any earlier effective date of service 
connection warranted than the existing June 29, 2005 effective 
date.

On this subject, and with the requirements of the applicable law 
in mind, the first inquiry must be whether there was a cognizable 
claim for service connection filed before the recognized June 29, 
2005 date of claim. Without an earlier pending claim, there would 
be no means to assign benefits any earlier than from June 29, 
2005. Following an in-depth claims file review in this case, the 
Board cannot locate a definitive earlier nonadjudicated claim for 
service connection for a psychiatric disorder associated with a 
traumatic head injury. This is in light of a nearly 40 year 
adjudicative history for claimed residuals of a head injury from 
an auto accident           in service. 
The adjudicative history involving residuals of a head injury 
started January 1966, at which time the Veteran filed a VA Form 
21-526, Formal Application for Compensation or Pension, claiming 
service connection for "residuals, cerebral concussion with 
contusion of frontal brain... fracture of maxilla and both 
mandibles." There was no mention of a claimed mental disorder. 
This statement lacked the specificity that would have reasonably 
placed the RO on notice that one of the disorders for which 
compensation was sought was of a psychiatric condition. There was 
no indication that the Veteran was claiming a disorder of a 
mental nature, subsequent to what had been a physical injury 
during service in 1963 with no contemporaneous psychiatric 
evaluation or treatment. Nor did the Veteran clarify with the RO 
during the months after filing his January 1966 claim either 
through written or oral communication that he sought compensation 
benefits for a mental disorder. Thus, even taking into account 
the standard that VA liberally interpret all communications to 
determine whether a claim is reasonably raised,           it 
cannot be said that it was ascertainable that the Veteran 
specifically sought service connection for a mental health 
disorder. See e.g., Norris v. West, 12 Vet. App. 413, 417 (1999) 
("Once a claim is received, VA must review the claim, supporting 
documents, and oral testimony in a liberal manner to identify and 
adjudicate all reasonably raised claims."), citing E.F. v. 
Derwinski, 1 Vet. App. 342, 326 (1991). There was simply no 
available means to deduce that this was one of the benefits 
sought. Accordingly, while the Veteran requests consideration of 
service connection for a mood disorder retroactively to his 
January 1966 initial claim for benefits, a valid claim for that 
benefit had not been filed as of then.

The RO did eventually recognize the claim the Veteran had filed 
and in a March 1966 rating decision granted service connection 
for a fractured right mandible,   with a 10 percent assigned 
disability rating. Later, a May 1971 rating decision granted 
service connection for concussion of the brain with residual 
cephalgia,         and a 10 percent rating. 

The record then indicates correspondence received from the 
Veteran, albeit 10 years later, which requested compensation for 
service connection for mental symptoms related to a head injury 
but in the guise of an increased rating claim for service-
connected residuals of a concussion. In August 1976 
correspondence, the Veteran requested an increased rating for the 
service-connected concussion residuals, and appended a 
physician's note which diagnosed, in part, "nervous[ness]... 
secondary to concussion." The RO denied the claim for increased 
rating. Following an appeal, the Board's April 1977 decision also 
denied an increased evaluation for concussion of the brain with 
residual cephalgia, stating in rendering this decision that 
psychiatric symptoms had not been recognized as being a part of 
the service-connected concussion residuals. Reviewing these 
circumstances, the Board in April 1977 properly adjudicated the 
issue then before it as limited to one of an increased rating for 
concussion residuals, and indeed properly dispensed with the 
psychiatric component to the Veteran's case. Thereafter, in 
October 1979 correspondence           the Veteran requested to 
"reopen" his claim for concussion residuals, and mentioned his 
continuing symptom of being "very nervous." The Board's 
September 1981 decision again denied the Veteran's increased 
rating claim, and again considered the fact that a separate 
psychiatric component as a basis to award further benefits was 
not shown. At no point did the Veteran actually file service 
connection for a psychiatric disorder -- his contentions were 
limited to that of entitlement to an "increased rating," and 
mention of "nervousness." 

Nonetheless, on these facts, the Board will assume for argument's 
sake that               the Veteran's August 1976 statement in 
its most favorable light, for the purposes of the present case, 
may be interpreted as a distinct claim for service connection for 
a mental health disorder, as secondary to his concussion 
residuals. See 38 C.F.R.            § 3.310(a) (service 
connection is available for disability which is proximately due 
to or the result of a service-connected disease or injury). 
Though the Board decision covered this ground, and ruled out 
psychiatric pathology, it would not be incorrect to state that 
the Veteran had gone sufficiently far to raise an independent 
claim for service connection for a mental health disorder. 
Arguably, he again did so when in October 1979 correspondence he 
requested to "reopen" his claim for concussion residuals. 

Even when considering the premise that a pending unadjudicated 
claim for service connection for a psychiatric disorder was filed 
as of August 16, 1976, however,        the attendant requirement 
that substantive entitlement to the benefit sought have arisen 
during that time period has not been satisfied. To this effect, 
there is no competent medical professional's report or opinion 
diagnosing the Veteran with a psychiatric disorder attributable 
to his head injury at any point up until the date of the April 
2006 VA Compensation and Pension examination. Rather, to the 
contrary, several evaluating treatment providers ruled out that 
same possibility. The report of a September 1976 comprehensive VA 
medical examination included psychiatric evaluation. The 
diagnosis given was of "no psychiatric disease," as well as 
"passive aggressive personality, passive dependent type [with 
cephalgia], undetermined cause." No cognizable psychiatric 
disorder was identified in this diagnosis; moreover, per VA law 
at 38 C.F.R. § 3.303(c), a personality disorder generally is a 
condition not even subject to compensation (absent clear 
indication of aggravation by superimposed injury or disease in 
service). So there was no evidence at this stage of a diagnosed 
psychiatric disorder, or for that matter, one with a confirmed 
causal relationship to the Veteran's head injury in service. 

Then again in April 1981 the Veteran underwent a battery of VA 
examinations, which failed to confirm any psychiatric disorder 
linked to a history of a concussion. Initially, psychological 
evaluation disclosed some personality characteristics that were 
schizotypal and paranoid in nature. A psychiatric evaluation was 
requested. However, on psychiatric consultation the conclusion 
was that the Veteran presented "a picture of passive-aggressive 
personality but it was felt that organic brain pathology [had] to 
be definitively ruled out." So once again the finding was that         
the Veteran had a personality disorder, and no further 
psychiatric pathology that originated from to an underlying head 
injury during service. 

There is more recently a September 2004 private psychologist's 
evaluation report which indicates a diagnosis of bipolar disorder 
with psychotic features; panic disorder; and obsessive compulsive 
disorder. The psychologist further commented that the Veteran 
"appear[ed] to have led a normal and productive life with 
absence of negative symptoms up until a car accident in 1963." 
This statement while offering some evidentiary support to the 
Veteran's claim, nonetheless fails to provide any conclusive 
statement on etiology that links a mental health disorder to in-
service injury. There is not a sufficient assertion of the 
necessary causal relationship. This is particularly the case 
given the terminology used, that the symptoms in question 
"appeared" to be related in some manner to the automobile 
accident from service. See e.g., Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (medical professional's use of equivocal terms such as 
"may" or "may not" was   too speculative to constitute a 
definitive opinion on issue of causation).

In summary, when assuming that the Veteran had a claim for 
service connection for a psychiatric disorder due to brain injury 
pending from August 1976 that remained unadjudicated, there still 
did not exist a tangible evidentiary basis in the record to award 
service connection any earlier than the April 2006 VA 
examination, which finally ascertained a psychiatric component to 
the service-connected residuals of a head injury. There is no 
competent evidence to assign any earlier effective date than the 
June 29, 2005 effective date that the RO has already assigned in 
this case.             The Board recognizes the Veteran may have 
had pertinent psychiatric symptomatology earlier than when 
officially awarded service connection for the same. However, the 
law governing the assignment of effective dates is binding  upon 
the Board's determination, and mandates that there have been 
conclusive evidence of both an unadjudicated pending claim, and 
psychiatric disability associated with the underlying head injury 
prior to June 29, 2005, to merit any earlier effective date of 
service connection in this case.

For this reason, the Board is denying the claim for an earlier 
effective date for service connection for a mood disorder due to 
brain injury. The preponderance of the evidence is against the 
claim, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 

Earlier Effective Date for a TDIU

Under the law governing the assignment of effective dates, the 
general rule            with regard to an award of increased 
compensation is that the effective date for  such an award will 
be the date the claim was received or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1). An exception to this rule applies where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding the date 
of receipt of the claim for increased compensation. Otherwise, 
the effective date remains the date the claim is received. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R.                  § 3.400(o)(2). 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore apply 
to a TDIU claim. See Hurd v. West,        13 Vet. App. 449 
(2000). 

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities. If there is only one such 
disability, it must be ratable at 60 percent or more. Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16. If the 
claimant does not meet the minimum percentage rating requirements 
of § 4.16(a) for consideration of a TDIU, he or she may still be 
entitled to the benefit sought where the circumstances of the 
case present such an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. See 38 
C.F.R. § 4.16(b). 

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the Veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 
361 (1993). Rather, the record must demonstrate some factor which 
takes the claimant's situation outside the norm of such a case, 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

The Board has closely reviewed the record to determine whether 
there is any evidence proving or substantiating that the Veteran 
was unemployable due to service-connected disability at any point 
prior to June 29, 2005, the existing effective date of 
entitlement to a TDIU, and finds that this is not the case.            
The adjudicative history does reflect that the Veteran as of 
October 16, 2002 met the schedular requirements for a TDIU, based 
on a combined 60 percent rating (under the combined ratings 
table, at 38 C.F.R. § 4.25) for headaches rated at             50 
percent and fracture of the right mandible rated at 10 percent, 
both service-connected residuals of the same traumatic injury 
during service. As such, at least the preliminary criteria for 
eligibility for a TDIU were met from October 16, 2002. See 38 
C.F.R. § 4.16(a). There also remains the potential to assign a 
TDIU on an extraschedular basis even earlier, prior to October 
16, 2002, when the Veteran        was rated at 10 percent each 
for his headaches and fracture of the right mandible (since 
February 6, 1971), or at just 10 percent for his fracture of the 
right mandible (since January 12, 1966). See 38 C.F.R. § 4.16(b). 
This notwithstanding, apart from being eligible for a TDIU 
premised on service-connected disability, to warrant benefits 
entitlement there must equally manifest confirmation of 
unemployability due to service-connected disability. The Veteran 
must be shown incapable of securing and maintaining gainful 
employment at some point before June 29, 2005. The medical 
history does not demonstrate this crucial fact.  

Indeed, throughout the timeframe since service connection was 
first awarded for a particular claimed disability, that of 
residuals of fracture of the right mandible, effective from 
January 13, 1966, there is nothing to indicate that service-
connected disability was a primary factor in limiting employment 
capacity. A March 1966 VA psychiatric examination noted that 
while the Veteran was not employed at that point, he had 
knowledge of a trade in the field of air conditioning and recent 
employment history in the same, and no vocational training was 
desired. A March 1971 VA examination later confirmed that the 
Veteran was gainfully self-employed in the construction and 
remodeling business. Service connection was later awarded by the 
RO for headaches as a residual of a concussion effective February 
16, 1971.
Meanwhile, the RO's April 1973 rating decision denied a then 
pending TDIU claim. 

Subsequent additional sources of medical evidence contribute to 
the overall impression that the Veteran was not unemployable by 
reason of service-connected disability, and any occupational 
limitations were due to other factors. On VA examination in 
September 1976, it was observed that the Veteran had not worked 
in about three years. However, the VA examiner following the 
diagnosis of a personality disorder, explained that the Veteran's 
inability to work appeared to be due to a low tolerance to 
stressful factors. Here again, there is little indication of an 
underlying basis of unemployability in service-connected 
disability -- at that time, consisting of service-connected 
headaches and residuals of a right mandible fracture. Nor for 
that matter had service connection even been awarded yet for a 
mood disorder, as a head injury residual. Consequently, even 
interpreting the VA examiner's statement in a manner amenable to 
the Veteran's claim (i.e., that stressful factors from a mental 
health disorder affected occupational functioning), there is no 
connection established between the condition of unemployability 
and one of the then service-connected disabilities. 

There is likewise similar reasoning to be utilized in addressing 
an April 1979 letter from a prospective employer, stating that 
the Veteran's conditions rendered him incapable of working with 
that company. The letter explains that the Veteran "has been 
known to complain with severe headaches and nervousness said to 
have been caused by skull injury. This nervousness has precluded 
employment by my firm." Once again, the focus was on a mental 
condition as the primary cause of employment difficulties, which 
was a condition for which the Veteran was not yet service-
connected. Moreover, the fact that one potential employer 
disqualified         the Veteran for medical reasons would not 
necessarily preclude any other form of employment, particularly 
in a more sedentary work environment. 

Following this, there is nothing available in the record which 
addresses or otherwise pertains to the question of service-
connected disability as a factor in employment capacity, 
continuing up until the April 2006 VA Compensation and Pension 
examination report. At that time in April 2006, there was finally 
competent medical evidence linking the Veteran's unemployment to 
a service-connected disability -- specifically that of a newly 
service-connected mood disorder due to traumatic brain injury. 
However, the point in time at which such examination report was 
made was well after the June 29, 2005 effective date for 
assignment of a TDIU. Indeed, in assigning a June 29, 2005 
effective date for a TDIU the RO appears to have granted a more 
generous effective date than that expressly authorized by 
regulation. In any event, the Board does not question the 
validity of the already assigned effective date for a TDIU of 
June 29, 2005, but simply finds that no earlier effective date is 
warranted. As indicated, this denial is based on the absence of 
any competent medical finding that the Veteran was unemployable 
due to service-connected disability for the entire timeframe 
preceding the existing June 29, 2005 effective date of a TDIU. 

Accordingly, the Board is denying the claim for an earlier 
effective date for a TDIU. Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.    

        
ORDER

An initial evaluation higher than 70 percent for a mood disorder 
due to traumatic brain injury, with major depressive-like 
episode, from June 29, 2005 to May 21, 2007, is denied. 

An effective date earlier than June 29, 2005 for the grant of 
service connection for mood disorder due to traumatic brain 
injury, with major depressive-like episode,         is denied.

An effective date earlier than June 29, 2005 for the grant of a 
TDIU is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


